EXHIBIT 10.4

Dated this first day of March 2009

B E T W E E N :

IPCRe Limited

and

Peter J.A. Cozens

 

 

EMPLOYMENT AGREEMENT

 

 

Conyers Dill & Pearman

Barristers & Attorneys

Hamilton, Bermuda

 

Page - 1 - of 31



--------------------------------------------------------------------------------

THIS AGREEMENT is made on the first day of March 2009,

BETWEEN:

IPCRe Limited a company incorporated under the laws of Bermuda with its
registered office located at 29 Richmond Road, Pembroke HM 08, Bermuda (the
“Company”); and

 

(1) Peter J.A. Cozens (the “Executive”) of 29 Richmond Road, Pembroke HM 08,
Bermuda

WHEREAS the parties desire to record the terms and conditions upon which the
Executive is employed by the Company.

IT IS HEREBY AGREED as follows:

 

1. Interpretation

 

1.1 In this Agreement unless the context otherwise requires, the following words
and expressions shall have the following meanings:

 

“Accrued Obligations”

shall mean (i) all accrued but unpaid Base Salary through the date of
termination of the Executive’s employment; (ii) any unpaid or unreimbursed
expenses incurred in accordance with Company policy, including amounts due under
Schedule 1, to the extent incurred prior to termination of employment; (iii) any
accrued, but unused paid vacation as of the date of termination, including up to
five days’ vacation carried forward from the prior year and any additional
vacation that was approved by the Chief Executive Officer or the Chairman, as
appropriate; (iv) any benefits (including bonus which may have been awarded by
the Company but not paid), and perquisites provided under Schedule 1 or any of
the Company’s employee benefit plans upon termination of employment, in
accordance with the terms therein, including rights to equity in the Company
pursuant to any plan or grant; and (v) rights to indemnification by virtue of
the Executive’s position as an officer or director of the Company or its
subsidiaries or other affiliates and the benefits under any directors’ and
officers’ liability insurance policy maintained by the Company, in accordance
with its terms thereof

 

Page 2 of 31



--------------------------------------------------------------------------------

“Agreement”

shall mean this employment agreement

 

“Annual Bonus”

The cash bonus specified in Schedule 1 of this Agreement, including any awards
payable in cash or shares which are deferred and payable at a later time and are
calculated by reference to the Annual Bonus

 

“Awards”

Shall mean any award under any Incentive Plan (which shall include but not be
limited to stock options, restricted shares, restricted share units, performance
shares, performance share units and any related deferred cash awards) and
Retention Bonus, but shall not include any Annual Bonus

 

“Board”

shall mean the Board of Directors of the Company

 

“Cause”

shall mean (i) the Executive’s failure (except where due to physical or mental
incapacity), neglect or refusal to substantially perform his duties hereunder
(ii) any wilful or intentional act of the Executive with regard to the Company
or Group Company or other affiliates that has the effect of injuring the
reputation or business of the Company or Group Company or other affiliates in a
material manner; (iii) the Executive’s conviction of, or plea of guilty or nolo
contendere to, the commission of a criminal act that is an offence of dishonesty
in Bermuda or a felony in the United States; (iv) the commission by the
Executive of an act of fraud, embezzlement or material dishonesty against the
Company or Group Company or other affiliates (v) the commission by the Executive
of any gross default or serious misconduct; (vi) any repeated misconduct or poor
performance after written warning in respect of same has been delivered to the
Executive; or (vii) any serious or repeated breach or non-observance by the
Executive of any of the stipulations in this Agreement; provided always that the
Executive shall not be

 

Page 3 of 31



--------------------------------------------------------------------------------

dismissed summarily if to do so would be contrary to the governing law of this
Agreement

 

“Change in Control”

shall mean and be deemed to occur if (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the United States Securities and Exchange Act 1934
(as amended)), excluding IPC Holdings, Ltd., the Company or any of its
subsidiaries or other affiliates, a trustee or any fiduciary holding securities
under an employee benefit plan of IPC Holdings, Ltd., the Company or any of its
subsidiaries or other affiliates, an underwriter or distributor temporarily
holding securities pursuant to an offering of such securities or a corporation
owned, directly or indirectly, by shareholders of the IPC Holdings, Ltd., in
substantially the same proportion as their ownership of IPC Holdings, Ltd., is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of IPC Holdings, Ltd., or the
Company representing 50% or more of the combined voting power of IPC Holdings,
Ltd.’s or the Company’s then issued and outstanding securities (“Voting
Shares”); (ii) during any period of not more than two years, individuals who
constitute the Board of IPC Holdings, Ltd. as of the beginning of the period and
any new director (other than a director designated by a person who has entered
into an agreement with IPC Holdings, Ltd. to effect a transaction described in
Clause (i), (iii) or (iv) of this sentence) whose appointment by the Board or
nomination for appointment by the IPC Holdings, Ltd.’s shareholders was approved
by a vote of at least two-thirds ( 2/3) of the directors then still in office
who either were directors at such time or whose appointment or nomination for
appointment was previously so approved, cease for any reason to constitute a
majority thereof; (iii) consummation of a merger, consolidation, amalgamation,
reorganization or other business combination or a court of competent
jurisdiction approves a

 

Page 4 of 31



--------------------------------------------------------------------------------

scheme of arrangement of IPC Holdings, Ltd. or the Company, other than a merger,
consolidation, amalgamation, reorganization, business combination or scheme of
arrangement which would result in the Voting Shares of IPC Holdings, Ltd. or the
Company issued and outstanding immediately prior thereto continuing to represent
(either by remaining issued and outstanding or by being converted into Voting
Shares of the surviving or continuing entity) at least 50% of the combined
voting power of the Voting Shares of IPC Holdings, Ltd. or the Company or such
surviving or continuing entity issued and outstanding immediately after such
merger, consolidation, amalgamation, reorganization, business combination or
scheme of arrangement; or (iv) the shareholders of IPC Holdings, Ltd. or the
Company approve a plan of complete liquidation of the Company or any agreement
for the sale or disposition by the Company of all or substantially all of its
assets

 

“Code”

Shall mean the U.S. Internal Revenue Code of 1986, as amended

 

“Dollars” or “$”

shall mean United States dollars

 

“Early Termination”

shall have the meaning attributed to it in Clause 10

 

“Good Reason”

shall mean, without the Executive’s written consent, (i) a materially adverse
change in the Executive’s employment title; (ii) a material diminution in the
Executive’s employment duties, responsibilities or authority, or the assignment
to the Executive of duties that are materially inconsistent with his position;
(iii) any material reduction in Base Salary or target Annual Bonus opportunity
if applicable; (iv) any breach by the Company of any material provision of this
Agreement; provided that Good Reason may not be invoked in any circumstance
after the Company has invoked the garden leave provisions of Clause 5

 

Page 5 of 31



--------------------------------------------------------------------------------

“Incentive Plan”

Shall mean any cash or equity-based performance incentive plan that has been
adopted by IPC Holdings, Ltd. or the Company.

 

“General Release”

Shall mean the Deed of General Release at Schedule 4 to this Agreement

 

the “Parties”

shall mean the parties to this Agreement collectively, “Party” means any one of
them

 

“Group Company”

shall mean any company which is from time to time a holding company (as defined
by Section 86 of the Companies Act 1981, but irrespective of whether it is a
Bermuda company or an overseas company) of the Company, a subsidiary company (as
so defined) of the Company, a subsidiary company (as so defined) of a holding
company (as so defined) of the Company or in which the Company owns at least 50%
of the issued share capital

 

“Retention Bonus”

Shall mean any bonus that vests under the terms of any executed retention
agreement between the Company and the Executive

 

1.2 In this Agreement unless the context otherwise requires:

 

  1.2.1 references to statutory provisions shall be construed as references to
those provisions as amended or re-enacted or as their application is modified by
other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification);

 

  1.2.2 references to clauses and schedules are references to clauses hereof and
schedules hereto; references to sub-clauses or paragraphs are, unless otherwise
stated, references to sub-clauses of the clause or paragraphs of the schedule in
which the reference appears;

 

  1.2.3 references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa; and

 

  1.2.4 references to persons shall include companies, partnerships,
associations and bodies of persons, whether incorporated or unincorporated.

 

Page 6 of 31



--------------------------------------------------------------------------------

2. Appointment

The Company hereby appoints the Executive and the Executive hereby agrees to
serve the Company in the position designated in Schedule 1 subject to the terms
and conditions hereinafter contained.

 

3. Place of Employment

The principal place of employment shall be the Company’s offices at 29 Richmond
Road, Pembroke HM 08, Bermuda. The Executive shall work in any place in Bermuda
which the Board may require for the proper performance and exercise of his
duties and powers, and he may be required to travel on the business of the
Company and/or Group Companies anywhere in the world.

 

4. Term of Employment

 

4.1 The employment of the Executive (subject to Early Termination as provided
below) shall be for the period commencing on the date hereof (the “Effective
Date”) and shall continue until the Executive is terminated in accordance with
the provisions of this Agreement (the “Employment Period”).

 

4.2 Where applicable, it is a condition precedent for this Agreement that the
Executive holds and continues to hold a valid work permit from the Bermuda
Department of Immigration.

 

Page 7 of 31



--------------------------------------------------------------------------------

5. Garden Leave

 

5.1 In the event that the Executive or the Company gives notice of Early
Termination, the Company may at any time and in its absolute discretion direct
that, for a period not exceeding six months in the aggregate during his
Employment Period:

 

  5.1.1 the Executive perform no duties; and/or

 

  5.1.2 the Executive refrain from contacting any customers, clients,
advertisers, suppliers, agents, professional advisors, brokers or employees of
the Company for the purpose of interfering with or reducing the business of the
Company or any Group Company or its relationship with any such person; and/or

 

  5.1.3 the Executive not enter all or any premises of the Company and/or;

 

  5.1.4 the Executive must immediately resign without claim for compensation
from office as director of the Company and any Group Company and from any other
office held by him in the Company or any Group Company.

 

5.2 During any period when the provisions of this Clause are invoked the
Executive shall continue to receive his Base Salary, and all applicable benefits
and perquisites, and continue to be eligible to receive any Annual Bonus and
Awards that would otherwise have vested pursuant to this or any other agreement
between the Executive or the Company. The Executive must continue to comply
without exception with all his obligations under this Agreement.

 

5.3 The Executive irrevocably authorizes the Company to appoint some person in
his name and on his behalf to sign and deliver any resignation required pursuant
to Clause 5.1.4 if the Executive has failed to deliver such resignation within
three [3] working days of the Executive being required to do so.

 

6. Duties and Responsibilities

 

6.1. During the continuance of his employment hereunder:

 

  6.1.1. The Executive shall well and faithfully serve the Company and use his
best endeavours to promote, develop and extend its business and interests,
giving at all times, the full benefit of his knowledge, expertise, technical
skill and ingenuity.

 

  6.1.2. The Executive acknowledges that the requirements of the Company’s
business may mean that his duties may be varied when reasonably considered
appropriate and necessary by the Company and in such circumstances, subject to
any governmental regulations, he may be required to carry out other duties
within his capabilities even should they be associated with another job title.

 

Page 8 of 31



--------------------------------------------------------------------------------

  6.1.3. Subject at all times to Clause 6.1.2. above, the Executive’s office and
duties shall be as set out in Schedule 1.

 

7. Remuneration and Reimbursement

 

7.1. The Company shall pay to the Executive by way of remuneration for his
services hereunder a base salary as set out in Schedule 1 (“Base Salary”) which
shall be payable by equal monthly instalments in arrears on the 25th (or the
preceding workday) of each month.

 

7.2. The Company has authority to make deductions from the Executive’s Base
Salary to reflect all and any applicable taxes or contributions to health and/or
pension plans as detailed in Schedule 1.

 

7.3. The Company shall pay to the Executive all reasonable travelling hotel and
other out-of-pocket expenses which are properly incurred by him in or about the
performance of his duties hereunder and for which receipts (if so required) are
provided to the reasonable satisfaction of the Chief Executive Officer or the
Chairman, as appropriate.

 

7.4. The Company shall pay to the Executive such other benefits, pension
provisions and perquisites as may be set out in Schedule 1.

 

7.5. The Executive shall be eligible for an Annual Bonus as set out in Schedule
1.

 

7.6. The Executive shall be eligible for a Retention Bonus in accordance with
the terms of Schedule 3.

 

8. Normal Hours and Holidays

 

8.1 Normal office hours are 8:45am to 4:45pm; however, the Executive shall
conform to such additional hours of work as may from time to time reasonably be
required of him and shall not be entitled to receive any additional remuneration
for work outside of normal office hours. The Executive’s salary has been
calculated on the basis he is not entitled to overtime pay.

 

8.2 In addition to the public holidays under the Public Holidays Act 1947 and
such other holidays as may be determined by the Company, the Executive shall be
entitled without loss of remuneration to the number of days’ vacation in each
year as may be set out in Schedule 1 to be taken at such time or times as may be
approved by the Company.

 

Page 9 of 31



--------------------------------------------------------------------------------

8.3 Up to five days’ vacation remaining at the end of any year may be carried
forward to the next succeeding year but no further, save as otherwise approved
by the Chief Executive Officer or the Chairman. The entitlement to vacation (and
on termination of employment vacation pay in lieu of vacation) accrues pro rata
throughout each year, provided that fractions of days shall be disregarded in
calculating entitlement to vacation or payment in lieu of vacation.

 

9. Confidentiality

 

9.1. The Executive acknowledges that materials and knowledge gained during his
employment are of significant value to the Company and shall not, either during
the continuance of his employment hereunder (otherwise than in the proper
performance of his duties hereunder) or at any time after the determination
thereof, divulge to any person whomsoever, and shall use his best endeavours to
prevent the publication or disclosure of, any trade secret or other confidential
information concerning the business, finances, accounts, dealings, transactions
or affairs of the Company or any Group Company or of any of their respective
clients entrusted to him or arising or coming to his knowledge during the course
of his employment hereunder or otherwise.

 

9.2. The Executive shall upon the termination of his employment hereunder
immediately deliver up to the Company all fee schedules, lists of clients,
correspondence and other documents, papers, data (whether written, photographic
or electronic) and property belonging to the Company or related to any of the
matters referred to in Clause 9.1 which may have been prepared by him or have
come into his possession in the course of his employment hereunder and shall not
retain any copies thereof.

 

10. Early Termination

By the Executive without Good Reason

 

10.1. The Executive’s employment may be terminated by the Executive without Good
Reason by his giving the Company six months’ notice in writing. In such
circumstances, provided that the Executive has signed the General Release within
5 business days from the date that notice expires, the Executive shall, be
eligible for the payment of Accrued Obligations.

 

10.2. The Company shall pay the Accrued Obligations within 5 business days after
the date that the Executive has signed the General Release.

By the Company for any Reason other than: (i) Change in Control or (ii) loss of
Work Permit or (iii) for Cause, or (iv) due to Death or Disability.

 

10.3.

The Executive’s employment may be terminated by the Company at any time other
than for Change in Control or as a result of loss of the Executive’s work

 

Page 10 of 31



--------------------------------------------------------------------------------

 

permit, for Cause, or due to the Executive’s death or disability, by its giving
the Executive notice in writing, which may be a period of not less than one
month and not more than 6 months, or by making payment in lieu thereof. In such
circumstances, the Executive shall, provided that the Executive has signed a
General Release within 5 business days from the date that notice expires, be
eligible for:

 

  10.3.1. the Accrued Obligations;

 

  10.3.2. a payment equal to the difference between the Executive’s current Base
Salary for 6 months (less any applicable deductions) and any payment made in
lieu of notice (where applicable).

 

  10.3.3. a pro-rated amount of his Annual Bonus to the date of termination, as
determined in good faith by the Compensation Committee of the Company based on
any then current metrics in place for measuring both the Company’s and the
Executive’s performance;

 

  10.3.4. the amount equal to half the target amount of the Executive’s Annual
Bonus. If no target bonus has been specified, then the Executive shall receive
one half of the amount of his actual bonus received in the previous year;

 

  10.3.5. the amount equal to half the Executive’s annual housing allowance set
out in Paragraph 7 of Schedule 1;

 

  10.3.6. The vesting on the date that the notice expires of all Awards that
would otherwise have vested during the 12 month period immediately following
such date. For purposes of this Clause, any Awards that are subject to cliff
vesting subsequent to the date of termination shall be deemed to vest on an
annual pro-rata basis over the original cliff-vesting period. In addition, the
deemed vesting of any Awards that are subject to performance conditions for
which the performance period expires subsequent to the date of termination shall
be based on the original grant date target value of the Award as pro-rated to
each year of the original vesting period. All calculations of Awards that are
deemed to be vested shall be carried out in good faith by the Compensation
Committee of the Company.

 

  10.3.7.

continuation of participation under the Company’s health insurance plans for 6
months after the date that the notice expires, provided that (a) if the
Executive shall find alternative employment which provides health insurance,
then the Executive shall immediately inform the Company and the Company shall be
under no further obligation to continue such payments; and (b) such

 

Page 11 of 31



--------------------------------------------------------------------------------

 

continued participation is permissible under the relevant plans or, if not, the
Company shall pay to the Executive the sum it otherwise would have paid to
secure the Executive’s participation under the Company’s health insurance plan
for a period of 6 months.

 

  10.3.8. The Company shall make payment of all amounts under clauses 10.3.1 and
10.3.3 within 5 business days after the date that the Executive has signed the
General Release. All other payments made under this clause will be made in 6
equal monthly instalments thereafter provided that there is no breach of the
General Release or of any surviving provisions of this Agreement.

Termination for Change of Control

 

10.4. The Executive’s employment may be terminated by the Company within 12
months following a Change in Control, by its giving the Executive notice in
writing, which may be a period of not less than one month and not more than 6
months, or payment in lieu thereof. In such circumstances, the Executive shall,
provided the Executive is not working out any prior notice period and that the
Executive has signed a General Release within 5 business days from the date that
notice expires, be eligible for:

 

  10.4.1 the Accrued Obligations;

 

  10.4.2 a payment equal to the difference between the Executive’s current Base
Salary for one year (less any applicable deductions) and any payment made in
lieu of notice (where applicable).

 

  10.4.3 a pro-rated amount of his Annual Bonus to the date of termination, as
determined in good faith by the Compensation Committee of the Company based on
any then current metrics in place for measuring both the Company’s and the
Executive’s performance;

 

  10.4.4 the amount equal to the target amount of the Executive’s Annual Bonus.
If no target bonus has been specified, then the Executive shall receive the
amount of his actual bonus received in the previous year;

 

  10.4.5 the Executive’s annual housing allowance set out in Paragraph 7 of
Schedule 1;

 

  10.4.6

the vesting on the date that the notice expires of all Awards that would
otherwise have vested had the Executive remained employed by the Company. For
purposes of this Clause, any Awards that are subject to cliff vesting subsequent
to the date of

 

Page 12 of 31



--------------------------------------------------------------------------------

 

termination shall be deemed to vest on an annual pro-rata basis over the
original cliff-vesting period. In addition, the deemed vesting of any Awards at
the date that notice expires that are subject to performance conditions for
which the performance period expires subsequent to the date of termination shall
be based on the original grant date target value of the Award as pro-rated to
each year of the original vesting period. All such calculations shall be carried
out in good faith by the Compensation Committee of the Company.

 

  10.4.7 continuation of participation under the Company’s health insurance
plans for 12 months after the date that the notice expires, provided that (a) if
the Executive shall find alternative employment which provides health insurance,
then the Executive shall immediately inform the Company and the Company shall be
under no further obligation to continue such payments; and (b) such continued
participation is permissible under the relevant plans or, if not, the Company
shall pay to the Executive the sum it otherwise would have paid to secure the
Executive’s participation under the Company’s health insurance plan for a period
of 12 months.

 

  10.4.8 the Company shall make payment of all amounts under clauses 10.4.1 and
10.4.3 within 5 business days after the date that the Executive has signed the
General Release. All other payments made under this clause will be made in 12
equal monthly instalments thereafter provided that there is no breach of the
General Release or of any surviving provisions of this agreement.

Termination due to loss of Work Permit

 

10.5 In the event that the Company is obliged to terminate the Executive’s
employment as a result of the loss of or failure to renew the Executive’s work
permit, the Executive shall, provided that the Executive has signed a General
Release within 5 business days from the date that the work permit ceases to be
in effect, be eligible for:

 

  10.5.1 the Accrued Obligations;

 

  10.5.2 10.5.2 a payment equal to 6 months of the Executive’s current Base
Salary (less any applicable deductions;

 

  10.5.3 a pro-rated amount of his Annual Bonus to the date of termination, as
determined in good faith by the Compensation Committee of the Company based on
any then current metrics in place for measuring both the Company’s and the
Executive’s performance;

 

Page 13 of 31



--------------------------------------------------------------------------------

  10.5.4 the vesting on the date that the notice expires of all Awards that
would otherwise have vested during the 24 month period immediately following
such date. For purposes of this Clause, any Awards that are subject to cliff
vesting subsequent to the date of termination shall be deemed to vest on an
annual pro-rata basis over the original cliff-vesting period. In addition, the
deemed vesting of any Awards that are subject to performance conditions for
which the performance period expires subsequent to the date of termination shall
be based on the original grant date target value of the Award as pro-rated to
each year of the original vesting period. All calculations of Awards that are
deemed to be vested shall be carried out in good faith by the Compensation
Committee of the Company;

 

  10.5.5 upon production of satisfactory documentation, reimbursement of all
reasonable repatriation expenses (including airfare and moving of household
effects) for the Executive and his dependants up to a maximum of $20,000 if the
Executive shall leave Bermuda without obtaining further employment.

 

  10.5.6 The Company shall make payment of all amounts under clauses 10.5.1 and
10.5.3 within 5 business days after the date that the Executive has signed the
General Release. All other payments made under this clause will be made in 6
equal monthly instalments thereafter provided that there is no material breach
of the General Release or of any surviving provisions of this Agreement.

Payment in lieu of notice

 

10.6 The Company shall have the right, in its discretion, upon termination by
notice by either party to pay Executive in lieu of notice.

Termination by the Company Without Notice

 

10.7 The Executive’s employment may be terminated by the Company without notice
or payment in lieu of notice:

 

  10.7.1 for Cause;

 

  10.7.2 in the event of the Executive’s death; or

 

  10.7.3 in the event of the Executive being unable to perform his duties and
responsibilities hereunder due to his disability as defined in the Company’s
Group Long-Term Disability Insurance policy. During such period of disability,
the Executive shall continue to receive the Base Salary (less any Company-paid
benefits that he receives, such as short-term disability or workers’
compensation).

 

Page 14 of 31



--------------------------------------------------------------------------------

10.8 If the Executive’s employment is terminated for Cause, then the Executive
shall be entitled only to the Accrued Obligations up to the date of termination.

 

10.9 If the Executive’s employment is terminated by reason of the Executive’s
death or disability then, in full satisfaction of the Company’s obligations
under this Agreement, the Executive or the beneficiaries of the Executive’s
estate, as appropriate, shall be entitled to receive upon signing of a General
Release by the Executive or his personal representative within 5 business days
of termination:

 

  10.9.1 the Accrued Obligations;

 

  10.9.2 a pro-rated amount of his Annual Bonus to the date of termination, as
determined in good faith by the Compensation Committee of the Company based on
any then current metrics in place for measuring both the Company’s and the
Executive’s performance;

 

  10.9.3 the amount equal to 6 months of the Executive’s current Base Salary
plus an amount equal to half the target amount of the Executive’s Annual Bonus.
If no target bonus has been specified, then the Executive or the beneficiaries
of the Executive’s estate, as appropriate, shall receive one half of the amount
of his actual bonus received in the previous year;

 

  10.9.4 the vesting on the date of termination of employment of all Awards that
would otherwise have vested had the Executive remained employed by the Company.
For purposes of this Clause, any Awards that are subject to cliff vesting
subsequent to the date of termination shall be deemed to vest on an annual
pro-rata basis over the original cliff-vesting period. In addition, the deemed
vesting of any Awards that are subject to performance conditions for which the
performance period expires subsequent to the date of termination shall be based
on the original grant date target value of the Award as pro-rated to each year
of the original vesting period. All calculations of Awards that are deemed to be
vested shall be carried out in good faith by the Compensation Committee of the
Company; and

 

  10.9.5 in the event of disability, in addition to disability benefits,
continuation of participation under the Company’s health insurance plans for 12
months, provided that such continued participation is permissible under the
relevant plans or, if not, the Company shall pay to the Executive the sum it had
previously paid to secure the Executive’s participation under the Company’s
health insurance plan for a period of 12 months.

 

Page 15 of 31



--------------------------------------------------------------------------------

Termination by the Executive for Good Reason

 

10.10. The Executive’s employment may be terminated by the Executive for Good
Reason by his giving the Company six months’ notice in writing. In the event
that the Executive terminates his employment for Good Reason the Executive
shall, provided that the Executive has signed a General Release within 5
business days from the date that notice expires, be eligible for:

 

  10.10.1. the Accrued Obligations;

 

  10.10.2 the amount equal to the Executive’s current Base Salary for one year
plus the amount equal to the target amount of the Executive’s current Annual
Bonus. If no target bonus has been specified, then the Executive shall receive
the amount of his actual bonus received in the previous year;

 

  10.10.3 the amount equal to the value of the Executive’s annual housing
allowance set out in Paragraph 7 of Schedule 1;

 

  10.10.4 the vesting on the date that the notice expires of any Awards that
would otherwise have vested during the 24 month period immediately following
such date. For purposes of this Clause, any Awards that are subject to cliff
vesting subsequent to the date of termination shall be deemed to vest on an
annual pro-rata basis over the original cliff-vesting period. In addition, the
deemed vesting of any Awards that are subject to performance conditions for
which the performance period expires subsequent to the date of termination shall
be based on the original grant date target value of the Award as pro-rated to
each year of the original vesting period. All calculations of Awards that are
deemed to be vested shall be carried out in good faith by the Compensation
Committee of the Company; and

 

  10.10.5. continuation of participation under the Company’s health insurance
plans for 12 months after the date of termination, provided that (a) if the
Executive shall find alternative employment which provides health insurance,
then the Executive shall immediately inform the Company and the Company shall be
under no further obligation to continue such payments; and (b) such continued
participation is permissible under the relevant plans or, if not, the Company
shall pay to the Executive the sum it otherwise would have paid to secure the
Executive’s participation under the Company’s health insurance plan for a period
of 12 months.

 

Page 16 of 31



--------------------------------------------------------------------------------

  10.10.6. the Company shall make payment of all amounts under clause 10.10.1
within 5 business days after the date that the Executive has signed the General
Release. All other payments made under this clause will be made in 12 equal
monthly instalments thereafter provided that there is no breach of the General
Release or of any surviving provisions of this agreement.

 

11. Retirement

 

11.1. Normal retirement age is 65 years, at which time, this Agreement and the
Executive’s employment hereunder shall in any event terminate. Upon retirement,
the Executive shall, upon the signing by the Executive of a General Release
within business 5 days of the date of termination, be entitled to:

 

  11.1.1 a pro-rated amount of his Annual Bonus to the date of termination, as
determined in good faith by the Compensation Committee of the Company based on
any then current metrics in place for measuring both the Company’s and the
Executive’s performance;

 

  11.1.2 subject always to the terms of any applicable Incentive Plan, the
vesting on the date of termination of all Awards that would otherwise have
vested had the Executive remained employed by the Company. In the event of
conflict between an Incentive Plan and this Agreement, the Incentive Plan shall
prevail.

 

11.2. Early retirement may be taken by the Executive after the age of 55 years
by his giving the Company 6 months’ notice in writing. On the date of his early
retirement, and upon the signing by the Executive of a General Release within 5
business days of the date of termination, the Executive shall be entitled to:

 

  11.2.1 a pro-rated amount of his Annual Bonus to the date of termination, as
determined in good faith by the Compensation Committee of the Company based on
any then current metrics in place for measuring both the Company’s and the
Executive’s performance;

 

  11.2.2 the vesting on the date that the notice expires of all Awards under the
IPC Holdings, Ltd. 2003 Stock Incentive Plan and 2005 Stock Option Plan that
would otherwise have vested had the Executive remained employed by the Company.
The vesting of any Awards granted under any other Incentive Plan will be solely
at the discretion of the Compensation Committee of the Company.

 

11.3. At the time of the Executive’s normal or early retirement, the Company may
extend:

 

  11.3.1. any other benefits or perquisites that the Board or any Compensation
Committee may consider appropriate; and

 

Page 17 of 31



--------------------------------------------------------------------------------

  11.3.2. the health insurance for the Executive and his dependants if permitted
by the insurer, on such terms as to payment, duration and other provisions as
the Board or any Compensation Committee thereof may determine.

 

12. Execution of General Release and Cooperation

 

12.1. Upon termination of employment and prior to payment of any termination
payment or benefits under this Agreement or any Incentive Plan (with the
exception of such minimum payments or benefits as may be required under the
governing law of this Agreement), the Executive agrees that he will execute the
General Release within the time periods required by this Agreement.

 

12.2. Upon and after the termination of this Agreement, howsoever arising, the
Executive shall cooperate with the Company at its request in responding to any
questions or requests for information arising out of or connected with the
Executive’s employment with the Company and shall provide such other assistance
as the Company may reasonably request. Without prejudice to the foregoing, at
any time or from time to time after termination the Executive shall, upon the
request of the Company:

 

  12.2.1. appear as witness for the Company in any proceedings in which the
Company may be involved, upon payment of the Executive’s reasonable fees and
expenses; and

 

  12.2.2. resign, without claim for compensation for loss of office, as a
director of the Company and from such offices held by him in any of the Group
Companies as may be so requested and should he fail to do so, the Company is
hereby irrevocably authorised to date and deliver on his behalf a letter of
resignation in the form of Schedule 2 attached hereto.

 

13. Restrictive Covenants

 

13.1. Since the Executive is likely to obtain, in the course of his employment
hereunder, knowledge of trade secrets and also other confidential information in
regard to the business of the Company and of any Group Company with which he
becomes associated, the Executive hereby agrees with the Company that, in
addition to the restrictions contained in Clause 9, he will not during the
period of his employment or for the period of 6 months from the termination of
his employment hereunder (howsoever caused):

 

  13.1.1. either on his own account or for any other person, firm or company,
directly or indirectly be engaged in or concerned with any business or
undertaking with operations in Bermuda, the United States of America, the United
Kingdom or any of its Overseas Territories or Ireland which is engaged in or
carries on any business which competes or seeks to compete with the business of
property/ catastrophe insurance and reinsurance;

 

Page 18 of 31



--------------------------------------------------------------------------------

  13.1.2. either on his own account or for any other person, firm or company,
solicit or procure orders from or do business with any person, firm or company
who has at any time during the 12 months immediately preceding the termination
of his employment, to his knowledge, done business with the Company or any Group
Company and with whom he had dealings;

 

  13.1.3. either on his own account or for any other person, firm or company,
solicit the services of or endeavour to entice away from the Company or any
Group Company any director, senior employee or consultant of the Company or any
Group Company (whether or not such person would commit any breach of his
contract of employment or engagement by reason of leaving the service of such
company) nor shall the Executive knowingly employ or aid or assist in or procure
the employment by any other person, firm or company of any such person;

 

     provided that nothing in this Clause shall prohibit the seeking or
procuring of orders or the doing of business not relating or not similar to the
business of property/ catastrophe insurance and reinsurance.

 

13.2. While the restrictions aforesaid are considered by the Parties to be
reasonable in all the circumstances it is agreed that if any of such
restrictions shall, taken together, be adjudged to go beyond what is reasonable
in all the circumstances for the protection of the legitimate interests of the
Company or any Group Company but would be adjudged reasonable if part of the
wording thereof were deleted or modified the said restrictions shall apply with
such words deleted or modified.

 

13.3. The Executive hereby agrees that he will at the request and cost of the
Company enter into a direct agreement or undertaking with any Group Company
whereby he will accept restrictions and provisions corresponding to the
restrictions and provisions herein contained (or such of them as may be
appropriate in the circumstances) in relation to such services and such area and
for such period as such company or companies may reasonably require for the
protection of its or their legitimate interests provided that the terms of such
restrictions and provisions will not be more onerous than the restrictions and
provisions of this Agreement.

 

Page 19 of 31



--------------------------------------------------------------------------------

13.4. In the event of any breach by the Executive of any of the provisions of
this clause 13, any termination benefits which are payable by the Company shall
be forfeited by the Executive. The Executive agrees that the forfeiture of such
termination benefits is reasonable, minimum compensation for the loss that will
be occasioned by the Company as a result of any breach of the provisions of this
clause 13. The Company may claim the value of any additional loss or damage
suffered by it as a result of any breach by the Executive of any of the
provisions of this clause 13.

 

13.5. The Executive agrees that (i) violating any part of Clause 13 may cause
damage to the Company that cannot be measured or repaired, (ii) the Company
therefore is entitled to an injunction, restraining order or other equitable
relief restraining any actual or threatened violation of Clause 13, (iii) no
bond will need to be posted for the Company to receive such an injunction, or
other relief and (iv) no proof will be required that monetary damages for
violations of Clause 13 would be difficult to calculate and that remedies at law
would be inadequate.

 

14. Untrue Statements

The Executive shall not knowingly at any time make any untrue statement in
relation to the Company or any Group Company or any employee, director or
officer of the Company or any Group Company and in particular shall not after
the determination of his employment hereunder wrongfully represent himself as
being employed by or connected with the Company or any Group Company.

 

15. Notices

Any notice required to be given hereunder shall be in writing and shall be
served by sending the same by prepaid recorded post, facsimile or by delivering
the same by hand to the address of the Party or Parties in question as set out
in Schedule 1 (or such other address as such Party or Parties shall notify the
other Parties of in accordance with this clause). Any notice sent by post as
provided in this clause shall be deemed to have been served five business days
after despatch and any notice sent by facsimile as provided in this clause shall
be deemed to have been served at the time of despatch and in proving the service
of the same it will be sufficient to prove in the case of a letter that such
letter was properly stamped, addressed and placed in the post; and in the case
of a facsimile that such facsimile was duly despatched to a current facsimile
number of the addressee.

 

Page 20 of 31



--------------------------------------------------------------------------------

16. Taxes

The Company may withhold from any payments made under this Agreement all
applicable taxes, including, but not limited to, payroll and social insurance
taxes, as shall be required by law.

 

17. Successors and Assigns; No Third-Party Beneficiaries

 

17.1. The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, (i) any purchaser of all
or substantially all of the Company’s business or assets or any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation,
amalgamation or otherwise) or (ii) to any Group Company in the event of, or
prior to, a Change in Control. The Company, in the event that it does not
terminate the Executive’s employment for Change in Control, shall require either
that any purchaser or successor expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such assignment had taken place or, in the event of
assignment to any Group Company, that the Group Company assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such assignment had taken place.

 

17.2. The Executive. The Executive’s rights and obligations under this Agreement
shall not be transferable by the Executive by assignment or otherwise, without
the prior written consent of the Company; provided, however, that if the
Executive shall die, all amounts then payable to the Executive hereunder shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee or other designee or, if there be no such designee, to the
Executive’s estate.

 

18. Miscellaneous

 

18.1. Notwithstanding the expiration or termination of this Agreement howsoever
arising, such expiration or termination shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect.

 

18.2. If any of the clauses, conditions, covenants or restrictions of this
Agreement shall be found to be void but would be valid if some part thereof were
deleted or modified, then such clause, condition, covenant or restriction shall
apply with such deletion or modification as may be necessary to make it valid
and effective.

 

18.3. This Agreement (together with any documents referred to herein)
constitutes the whole agreement between the Parties relating to its subject
matter and supersedes all prior negotiations, agreements, correspondence,
undertakings, understandings and statements, whether oral or written.

 

Page 21 of 31



--------------------------------------------------------------------------------

18.4 Waiver by any Party hereto of any breach of default by the other Party of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default whether similar to or different from the breach or default
waived.

 

18.5. This Agreement may be executed in counterparts each of which when executed
and delivered shall constitute an original but all such counterparts together
shall constitute one and the same instrument.

 

18.6. This Agreement and Schedule 1 shall stand as the Statement of Employment
required under section 6 of the Employment Act 2000.

 

18.7. The terms and conditions of this Agreement and the rights of the Parties
hereunder shall be governed by and construed in all respects in accordance with
the laws of the Islands of Bermuda. The Parties to this Agreement hereby
irrevocably agree that the courts of Bermuda shall have exclusive jurisdiction
in respect of any dispute, suit, action, arbitration or proceedings
(“Proceedings”) which may arise out of or in connection with this Agreement and
waive any objection to Proceedings in the courts of Bermuda on the grounds of
venue or on the basis that the Proceedings have been brought in an inconvenient
forum.

 

19.

Section 409A1

 

19.1 If and to the extent that any payment or benefit under this Agreement, or
any plan or arrangement of the Company or its affiliates, is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Code (“Section 409A”) and is payable to the Executive by
reason of his termination of employment, then (a) such payment or benefit shall
be made or provided to the Executive only upon a “separation from service” as
defined for purposes of Section 409A under applicable regulations and (b) if the
Executive is a “specified employee” (within the meaning of Section 409A and as
determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of the Executive’s
separation from service (or earlier death) and the first payment will also
include a catch-up payment equal to any amounts that would have been payable to
the Executive during such six month period, in accordance with the Company’s
then prevailing payroll policies. Any such payment or benefit shall be treated
as a separate payment for purposes of Section 409A to the extent Section 409A
applies to such payments.

 

19.2 To the extent any expense reimbursement is determined to be subject to
Section 409A, the amount of any such expenses eligible for reimbursement in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), and in no event shall any expenses be reimbursed after the last
day of the

 

1

Applicable to EVPs subject to U.S. taxation.

 

Page 22 of 31



--------------------------------------------------------------------------------

 

calendar year following the calendar year in which the Executive incurred such
expenses, and in no event shall any right to reimbursement be subject to
liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Agreement as of the date first written above.

 

SIGNED by and on behalf of

THE COMPANY

in the presence of:

  )        )     

/s/ James Bryce

  )      Name: James P. Bryce        Title: Chief Executive Officer Witness:  

/s/ Melanie Saunders

       Name:   Melanie J. Saunders        SIGNED by   )      THE EXECUTIVE   )
    

/s/ Peter Cozens

in the presence of:   )      Name: Peter J.A. Cozens Witness:  

/s/ Melanie Saunders

       Name:  

Melanie J. Saunders

      

 

Page 23 of 31



--------------------------------------------------------------------------------

SCHEDULE 1

 

  1. Position: Executive Vice President Underwriting (International)

 

  2. Title and Description of Work: EVP Underwriting (International),
responsible for the underwriting of a portfolio of business for worldwide
clients, as well as developing new and ongoing client relationships.

 

  3. Base Salary: $576,000 per annum, as may be increased from time to time.

 

  4. Annual Bonus. The Executive shall be eligible for an annual incentive bonus
award determined by the Board or any Committee thereof in its discretion in
respect of each fiscal year during the Term of Employment (the “Annual Bonus”).

 

  5. Awards. The Executive shall be eligible for annual incentive equity awards
under the IPC Holdings, Ltd. 2007 Incentive Plan as determined by the Board or
any Committee thereof in its discretion in respect of each fiscal year during
the Term of Employment.

 

  6. Deductions:

 

  (i) Pension- as set out below

 

  (ii) The Executive’s portion of any payroll tax as may be prescribed under the
Payroll Tax Act 1998.

 

  (iii) Such other mandatory deductions as may be required under any applicable
law or in accordance with Company policy from time to time.

 

  7. Other Benefits and Perquisites:

 

  (i) Annual Housing Allowance: $ 144,000.00 (@ $ 12,000 p.m.)

 

  (ii) Home Leave Allowance: During each year of employment, the Company will
pay the cost of a first class round-trip air passage for the Executive and his
spouse and children by the shortest route between Bermuda and London, England.
Cash in lieu of home leave airfare will not be available.

 

  (iii) Education Allowance: The Company will reimburse tuition costs incurred
for children in kindergarten (age 5) up to age 18, at local private school
rates. A child qualifies for coverage if he/she turns age 5 during the school
year.

 

  (iv) Club Dues: The Company will reimburse the Executive for one annual
subscription to a club in Bermuda of the Executive’s choosing for the Executive
and his spouse and children.

 

Page 24 of 31



--------------------------------------------------------------------------------

  (vi) The Company will reimburse the Executive for professional accounting fees
incurred in connection with the preparation of annual tax returns for the
Executive and his spouse.

 

  (vii) Health Insurance: major medical coverage, dental, prescription drugs and
vision care are provided to the Executive and his dependants at no cost to the
Executive.

 

  (viii) Group Life Insurance is provided at no cost to the Executive.

 

  (ix) Accidental Death and Dismemberment Insurance is provided at no cost to
the Executive.

 

  (x) Short-Term Disability benefit is provided to replace a portion of the
Executive’s income during the first ninety days of a certified disability, after
which time the Long-Term Disability benefit becomes available.

 

  (xi) Long-Term Disability benefit is provided at no cost to the Executive to
replace a portion of his income if he has been totally disabled for ninety
consecutive days.

 

  8. Vacation: Vacation shall be taken in accordance with the Company’s policy,
as currently in effect, or as otherwise agreed with the Chief Executive Officer
or Chairman, as appropriate. The Executive shall take two consecutive weeks of
vacation per annum unless agreed otherwise in writing by the Chief Executive
Officer or the Chairman, as appropriate.

 

  9. Addresses for Notices:

To the Company -

Name: IPCRe Limited, attention the President/Secretary

Address: 29 Richmond Road, 4th Floor, Pembroke HM 08, Bermuda.

Fax: (1 441) 292-8085

To the Executive -

Name: Peter J.A. Cozens

Address: 29 Richmond Road, 4th Floor, Pembroke HM 08, Bermuda.

Fax: (1 441) 292-8085

 

  10. Pension Provisions: During the term of his employment, the Executive shall
be entitled to participate in retirement benefits generally provided to senior
executives of the Company that are made available from time to time.

 

  11. Sick Leave Provisions: In accordance with the Company’s policy, as
described in the Employee Handbook, as is currently in effect.

 

  12. Dress Code: The Executive is expected and required to dress in accordance
with the Company’s current policy on Office Attire contained in the Employee
Handbook.

 

Page 25 of 31



--------------------------------------------------------------------------------

  13. Disciplinary and Grievance Procedure: The procedures can be found in the
Employee Handbook.

 

  14. Probationary Period: No probationary period applies.

 

  15. There is no collective agreement that affects the terms and conditions of
employment under this Agreement.

 

Page 26 of 31



--------------------------------------------------------------------------------

SCHEDULE 2

Date:                     

IPCRe Limited

29 Richmond Road

Pembroke HM 08

Bermuda

Dear Sirs

I, [name of Executive], hereby resign as director and as officer of any of
(i) IPCRe Limited (the “Company”), (ii) the parent of the Company and (iii) any
subsidiary of the Company, of which I am a director or officer, effective as of
the date of this letter.

Yours faithfully

[name of Executive]

 

Page 27 of 31



--------------------------------------------------------------------------------

SCHEDULE 3

RETENTION BONUS

The Executive will receive a special bonus of $432,000 (“Retention Bonus”),
which will be in addition to any other compensation paid to the Executive for
his services if the Executive is an employee in good standing of the Company on
December 31, 2009, provided that if the Executive’s employment with any Group
Company is terminated before December 31, 2009, as a result of his death or
disability or retirement at the normal retirement age of 65, or as a result of
the Company terminating his employment without Good Reason (as defined in the
Agreement of which this Schedule forms a part), or as a result of a Change of
Control (as defined in the Agreement of which this Schedule forms a part), the
Company will pay to the Executive (or, in the event of death, his estate) the
Retention Bonus.

 

Page 28 of 31



--------------------------------------------------------------------------------

SCHEDULE 4

DEED OF GENERAL RELEASE

THIS Deed of General Release is made on the      day of              2009,

BETWEEN:

IPCRe Limited a company incorporated under the laws of Bermuda with its
registered office located at 29 Richmond Road, Pembroke HM 08, Bermuda (the
“Company”); and

Peter J.A. Cozens (the “Executive”) of 29 Richmond Road, Pembroke HM 08, Bermuda

 

1. Termination of Employment. The Executive and the Company acknowledge that
Executive’s last day of employment with the Company is (the “Termination Date”).

 

2. Full Release. In consideration of the promises and payments of the amounts
set forth in the Employment Agreement, by and between the Company and Executive,
dated as of [Date] (the “Employment Agreement”) the Executive, for himself, his
heirs, executors, administrators, successors and assigns (hereinafter
collectively referred to as the “Releasors”), hereby fully releases and
discharges Company, its officers, directors, employees, agents, insurers,
subsidiaries, parents, affiliates, successors and assigns (all such persons,
firms, corporations and entities being deemed beneficiaries hereof and are
referred to herein as the “Company Entities”) from any and all actions, causes
of action, claims, obligations, costs, losses, liabilities, damages and demands
of whatsoever character, whether or not known, suspected or claimed, which the
Releasors have, through the date of this Agreement, against the Company Entities
arising out of or in any way related to Executive’s employment or termination of
his employment; provided, however, that this shall not be a release with respect
to any amounts and benefits owed to Executive pursuant to the Employment
Agreement upon termination of employment, Annual Bonus and Awards in the
Company, employee benefit plans of the Company or Executive’s right to
indemnification and directors’ and officers’ insurance.

 

3. Executive undertakes that he will continue to abide by the terms of clause 13
of the Employment Agreement and further will instigate no proceedings in any
jurisdiction or tribunal with respect to any actions, causes of action, claims,
obligations, costs, losses, liabilities, damages and demands of whatsoever
character (including but not limited to claims under the Bermuda Employment Act
2000 and the Bermuda Human Rights Act 1981) arising out of or in any way related
to Executive’s employment or termination of his employment.

 

4.

Informed and Voluntary Signature. No promise or inducement has been made other
than those set forth in this Agreement. This Agreement is executed by

 

Page 29 of 31



--------------------------------------------------------------------------------

 

Executive without reliance on any representation by Company or any of its
agents. Executive hereby acknowledges that he has read and understands this
Agreement and that he affixes his signature hereto voluntarily and of his own
free will.

 

5. The Executive has been advised to consult with an attorney prior to executing
this Agreement and has been given a full and fair opportunity to do so.

 

6. This deed shall be governed in all respects by the laws of Bermuda.

 

7. In the event that any one or more of the provisions of this Agreement is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.

 

8. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9. The paragraph headings used in this Agreement are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Agreement. Capitalised words and phrases in this
Agreement shall have the same meanings as in the Employment Agreement between
the Company and the Executive.

 

10. This Agreement and the Employment Agreement represent the entire agreement
between the parties with respect to the subject matter hereto and may not be
amended except in writing signed by the Company and Executive. If any dispute
should arise under this Agreement, it shall be settled in accordance with the
terms of the Employment Agreement.

 

11. This Agreement shall be binding on the executors, heirs, administrators,
successors and assigns of Executive and the successors and assigns of Company
and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company Entities and the
Releasors.

[signature page next]

 

Page 30 of 31



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Executive and Company have executed this Agreement as a deed
on this      day of              2009,

 

SIGNED by and on behalf of

THE COMPANY

in the presence of:

  )        )     

 

  )      Name:        Title: Witness:  

 

       Name:          SIGNED by   )      THE EXECUTIVE   )     

 

in the presence of:   )      Name: Witness:  

 

       Name:         

 

Page 31 of 31